Exhibit 10.2
 
 
 

 

--------------------------------------------------------------------------------

 






FORM OF ORIGINATOR RECEIVABLES TRANSFER AGREEMENT


between


THE VARIOUS ORIGINATORS FROM TIME TO TIME PARTY HERETO,
as Originators


and


VERIZON ABS LLC,
as Depositor








Dated as of October 10, 2018





--------------------------------------------------------------------------------


 
 
 
 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page
 
ARTICLE I
USAGE AND DEFINITIONS
1
Section 1.1.
Usage and Definitions.
1
ARTICLE II
TRANSFER OF ORIGINATOR TRANSFERRED PROPERTY
1
Section 2.1.
Transfers and Absolute Assignments of Originator Transferred Property
1
Section 2.2.
Acquisition of Receivables.
3
Section 2.3.
Acknowledgement of Further Assignments
3
Section 2.4.
Savings Clause.
3
ARTICLE III
REPRESENTATIONS AND WARRANTIES
4
Section 3.1.
Originator Representations and Warranties
4
Section 3.2.
Originator Representations and Warranties About Pools of Receivables Transferred
by Such Originator.
5
Section 3.3.
Originator Representations and Warranties About Each Receivable
7
Section 3.4.
Originator Reacquisition of Receivables for Breach of Representations.
8
Section 3.5.
Depositor’s Representations and Warranties
9
ARTICLE IV
ORIGINATORS’ AGREEMENTS
11
Section 4.1.
Financing Statements.
11
Section 4.2.
No Transfer or Lien by an Originator.
11
Section 4.3.
Expenses
12
Section 4.4.
Originator’s Receivables Systems.
12
Section 4.5.
Review of Originator’s Records
12
Section 4.6.
Retention Requirements
12
Section 4.7.
Regulation RR Risk Retention.
13
ARTICLE V
OTHER AGREEMENTS
13
Section 5.1.
No Petition.
13
Section 5.2.
Limited Recourse
13
Section 5.3.
Termination
14
Section 5.4.
Merger, Consolidation, Succession or Assignment
14
ARTICLE VI
MISCELLANEOUS
14
Section 6.1.
Amendments.
14
Section 6.2.
Benefit of Agreement; Third-Party Beneficiaries
15
Section 6.3.
Notices
15
Section 6.4.
GOVERNING LAW
16
Section 6.5.
Submission to Jurisdiction
16
Section 6.6.
WAIVER OF JURY TRIAL
16
Section 6.7.
No Waiver; Remedies
16
Section 6.8.
Severability.
16

i

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 
Section 6.9.
Headings
16
Section 6.10.
Counterparts
16
Section 6.11.
Additional Originators
17
     
Schedule A
Schedule of Receivables
SA-1
Schedule B
List of Originators
SB-1
Exhibit A
Form of Receivables Transfer Notice
EA-1
Exhibit B
Form of Originator Joinder Agreement
EB-1

ii

--------------------------------------------------------------------------------

ORIGINATOR RECEIVABLES TRANSFER AGREEMENT, dated as of October 10, 2018 (this
“Agreement”), between THE VARIOUS ORIGINATORS FROM TIME TO TIME PARTY HERETO
(each, an “Originator”), and VERIZON ABS LLC, a Delaware limited liability
company, as depositor (the “Depositor”).
 
BACKGROUND
 
In the normal course of their businesses, the Originators originate device
payment plan agreements under contracts entered into by such Originator or
Verizon Wireless Services, LLC or another affiliate of such Originator, as agent
of each Originator.
 
In connection with a securitization transaction sponsored by Cellco Partnership
d/b/a Verizon Wireless (“Cellco”) in which Verizon Owner Trust 2018-A, as issuer
(the “Issuer”), will issue Notes secured by a pool of Receivables consisting of
device payment plan agreements, the Originators have determined to transfer a
pool of Receivables and related property on the Closing Date and additional
pools of Receivables and related property from time to time to the Depositor,
who will subsequently transfer them to the Issuer.
 
The parties agree as follows:
 
ARTICLE I
USAGE AND DEFINITIONS
 
Section 1.1.      Usage and Definitions.  Capitalized terms used but not defined
in this Agreement are defined in Appendix A to the Transfer and Servicing
Agreement, dated as of October 10, 2018, among the Issuer, the Depositor and
Cellco, as servicer (in such capacity, the “Servicer”), as marketing agent (in
such capacity, the “Marketing Agent”) and as custodian (in such capacity, the
“Custodian”).  Appendix A also contains usage rules that apply to this
Agreement.  Appendix A is incorporated by reference into this Agreement.
 
ARTICLE II
TRANSFER OF ORIGINATOR TRANSFERRED PROPERTY
 
Section 2.1.      Transfers and Absolute Assignments of Originator Transferred
Property.
 
(a)      Transfer and Absolute Assignment of Initial Receivables.  Effective on
the Closing Date and immediately before the transactions under the Transfer and
Servicing Agreement, the Trust Agreement and the Indenture, each Originator
transfers and absolutely assigns to the Depositor, without recourse (other than
such Originator’s obligations under this Agreement), all of such Originator’s
right, title and interest, whether now owned or later acquired, in the Initial
Receivables originated by such Originator and the other related Originator
Transferred Property.  The Initial Receivables transferred by each Originator
will be set forth in the electronic file delivered to the Depositor on the
Closing Date.
 
(b)      Transfers and Absolute Assignments of Additional Receivables.  Subject
to the satisfaction of the conditions in Section 2.1(d), effective on each
Acquisition Date, each applicable Originator will transfer and absolutely assign
to the Depositor, without recourse (other than such Originator’s obligations
under this Agreement), all of such Originator’s right, title and
 
1

--------------------------------------------------------------------------------



 
interest, whether then owned or later acquired, in the Additional Receivables
originated by such Originator and the other related Originator Transferred
Property.  The Administrator, with the assistance of each Originator, will
select each pool of Receivables to be transferred and assigned by each
Originator and acquired by the Depositor (and subsequently the Issuer) on each
Acquisition Date, which Receivables will be set forth in the electronic file
containing the Schedule of Receivables delivered on the date of the Transfer
Notice for such Acquisition Date.
 
(c)      No Assumption of Obligations.  These transfers and absolute assignments
do not, and are not intended to, include any obligation of any Originator to the
Obligors or any other Person relating to the Receivables and the other
Originator Transferred Property, and the Depositor does not assume any of these
obligations.
 
(d)      Conditions for Transfers of Additional Receivables.  The transfers and
absolute assignments of the Additional Receivables and the other related
Originator Transferred Property on each Acquisition Date will be subject to the
satisfaction of the following conditions on or before such Acquisition Date:
 
(i)      Transfer Notice.  At least two (2) Business Days before each
Acquisition Date, the Administrator shall deliver to the Depositor, the Issuer
and the Indenture Trustee a Transfer Notice for the Additional Receivables to be
transferred and absolutely assigned on that Acquisition Date, which will specify
the Additional Receivables Transfer Amount, and will have delivered with it an
electronic file containing the Schedule of Receivables; and
 
(ii)      Originator’s Certifications.  Each Originator transferring Additional
Receivables on such Acquisition Date severally certifies solely with respect to
itself that:
 

(A)
as of such Acquisition Date, (1) such Originator is Solvent and will not become
insolvent as a result of the absolute assignment of the related Additional
Receivables on the Acquisition Date, (2) such Originator does not intend to
incur or believe that it would incur debts that would be beyond the Originator’s
ability to pay as the debts matured and (3) the absolute assignment of the
related Additional Receivables is not made by such Originator with actual intent
to hinder, delay or defraud any Person; and

 

(B)
each of such Originator’s representations and warranties in Sections 3.1, 3.2
(solely with respect to the related Additional Receivables) and 3.3 (solely with
respect to the related Additional Receivables) will be true and correct as of
the Acquisition Date.

 
The delivery by the Administrator, on behalf of the Originators transferring
Additional Receivables on an Acquisition Date, of the Transfer Notice will be
considered a certification by each applicable Originator that the conditions set
forth in this Section 2.1(d) have been satisfied or will be satisfied on the
Acquisition Date.
 
2

--------------------------------------------------------------------------------



 
Section 2.2.      Acquisition of Receivables.
 
(a)      Acquisition of Initial Receivables.  In consideration for the Initial
Receivables and the other related Originator Transferred Property, the Depositor
will distribute to the Originators $17,393,045.21 in the aggregate on the
Closing Date, and will transfer collectively to the Originators a portion of the
Class A Certificate for the benefit of each Originator in proportion to the
Initial Receivables transferred by each Originator.  The Depositor, on the one
hand, and each Originator, on the other hand, represents and warrants to the
other that the amount distributed by the Depositor to such Originator on the
Closing Date, together with the portion of the Class A Certificate allocated to
such Originator, is equal to the fair market value of the Initial Receivables
and the other related Originator Transferred Property transferred by such
Originator to the Depositor on the Closing Date.
 
(b)      Acquisition of Additional Receivables.  In consideration for the
Additional Receivables and the other related Originator Transferred Property
transferred by the Originators, the Depositor will (i) distribute to the
Originators the Additional Receivables Cash Transfer Amount for such Additional
Receivables on the related Acquisition Date, and (ii) make a distribution to, or
at the written direction of, the Originators in an amount equal to the excess,
if any, of the Additional Receivables Transfer Amount over the Additional
Receivables Cash Transfer Amount for such Additional Receivables, in the form of
an increase in the beneficial interest in the Issuer held by the Originators, as
evidenced by the Class A Certificate, in each case, for the benefit of each
Originator in proportion to the Additional Receivables transferred by each
Originator on such Acquisition Date.  Each Originator, on the one hand, and the
Depositor, on the other hand, represents and warrants to the other that the
aggregate amount set forth in clauses (i) and (ii) in the immediately preceding
sentence distributed by the Depositor to such Originator on such Acquisition
Date will equal the fair market value of the Additional Receivables and the
other related Originator Transferred Property transferred by such Originator to
the Depositor on such Acquisition Date.
 
Section 2.3.      Acknowledgement of Further Assignments.  Each Originator
acknowledges that (a) under the Transfer and Servicing Agreement, the Depositor
will transfer and assign all of its right, title and interest in the Originator
Transferred Property and related property and rights to the Issuer and (b) under
the Indenture, the Issuer will assign and pledge the Originator Transferred
Property and related property and rights to the Indenture Trustee for the
benefit of the Secured Parties.
 
Section 2.4.      Savings Clause.  Each Originator and the Depositor intend that
each assignment under this Agreement be an absolute assignment of the Originator
Transferred Property, conveying good title to the Originator Transferred
Property free and clear of any Lien, other than Permitted Liens, from such
Originator to the Depositor.  Each Originator and the Depositor intend that the
Originator Transferred Property transferred by such Originator not be a part of
such Originator’s estate if there is a bankruptcy or insolvency of such
Originator.  If, despite the intent of each Originator and the Depositor, a
transfer of the Originator Transferred Property transferred by such Originator
under this Agreement is determined to be a pledge for a financing or is
determined not to be an absolute assignment, each Originator Grants to the
Depositor a security interest in such Originator’s right, title and interest in
the Originator Transferred Property transferred by it to secure a loan in an
amount equal to all amounts payable
 
3

--------------------------------------------------------------------------------



 
by such Originator under this Agreement, all amounts payable as principal of or
interest on the Notes, all amounts payable as Servicing Fees under the Transfer
and Servicing Agreement and all other amounts payable by the Issuer under the
Transaction Documents.  In that case, this Agreement will be a security
agreement under Law and the Depositor will have the rights and remedies of a
secured party and creditor under the UCC.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.1.      Originator Representations and Warranties.  Each Originator
severally makes the following representations and warranties solely as to itself
on which the Depositor is relying in acquiring the Originator Transferred
Property transferred by such Originator.  The representations and warranties are
made as of the Closing Date and as of each Acquisition Date and will survive the
transfer and absolute assignment of the applicable Originator Transferred
Property by such Originator to the Depositor under this Agreement and by the
Depositor to the Issuer under the Transfer and Servicing Agreement and the
pledge of the Originator Transferred Property by the Issuer to the Indenture
Trustee under the Indenture:
 
(a)      Organization and Good Standing. It is a validly existing limited
liability company, corporation or partnership, as applicable, in good standing
under the laws of the jurisdiction of its organization and has full power and
authority to own its properties and conduct its business as presently owned or
conducted, and to execute, deliver and perform its obligations under this
Agreement and each other Transaction Document to which it is a party.
 
(b)      Due Qualification. It is duly qualified to do business, is in good
standing as a foreign entity (or is exempt from such requirements) and has
obtained all necessary licenses and approvals in each jurisdiction in which the
conduct of its business requires such qualification, licenses or approvals,
except where the failure to so qualify or obtain licenses or approvals would not
reasonably be expected to have a Material Adverse Effect.
 
(c)      Authorization and No Contravention. The execution, delivery and
performance by it of this Agreement, the other Transaction Documents to which it
is a party and the other documents to be delivered by it hereunder or
thereunder: (i) are within its limited liability company, corporate or
partnership powers, as applicable, (ii) have been duly authorized by it by all
necessary action, (iii) do not contravene (A) its organizational documents, (B)
any contractual obligation or restriction binding on or affecting it or its
property or (C) any order, writ, judgment, award, injunction or decree binding
on or affecting it or its property, except, in each case of (A), (B) or (C),
where such contravention would not reasonably be expected to have a Material
Adverse Effect and (iv) do not result in or require the creation of any Adverse
Claim upon or with respect to any of its properties. This Agreement and each of
the other Transaction Documents to which it is a party have been duly executed
and delivered by it.
 
(d)      No Violation. The execution and delivery of this Agreement by it, the
performance by it of the transactions contemplated by this Agreement or any
other Transaction Document to which it is a party and the fulfillment of the
terms hereof and thereof applicable to it will not violate any Law applicable to
it, except where such violation would not reasonably be expected to have a
Material Adverse Effect.
 
4

--------------------------------------------------------------------------------



 
(e)      No Consent Required. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for the
due execution, delivery and performance by it of this Agreement or any other
Transaction Document to which it is a party, except for any authorizations or
approvals that have already been obtained and the filing of the UCC financing
statements as required by this Agreement.
 
(f)      Binding Obligation. This Agreement and each other Transaction Document
to which it is a party constitutes, when duly executed and delivered by each
other party hereto and thereto, a legal, valid and binding obligation of it,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar Laws
affecting creditors’ rights generally or by general principles of equity.
 
(g)      Bulk Sales Act. No transaction contemplated hereby requires compliance
with any bulk sales act or similar Law.
 
(h)      Compliance with Law. It has complied with all applicable Laws to which
it may be subject, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
 
(i)      No Proceedings. There are no actions, suits, investigations or other
proceedings pending, or to its knowledge threatened, against or affecting it or
any of its properties, that (i) if adversely determined (individually or in the
aggregate), would reasonably be expected to have a Material Adverse Effect or
(ii) involve any Transaction Document or any transaction contemplated thereby
and as to which there is a reasonable possibility of a materially adverse
decision.
 
(j)      Not an Investment Company.  It is not and is not controlled by, an
“investment company” registered or required to be registered under the
Investment Company Act.
 
Section 3.2.      Originator Representations and Warranties About Pools of
Receivables Transferred by Such Originator.  Each Originator severally makes the
following representations and warranties about each pool of Receivables
transferred by such Originator on which the Depositor is relying in acquiring
the Originator Transferred Property.  The representations and warranties are
made as of the Closing Date (for the Initial Receivables) and each Acquisition
Date (for the related Additional Receivables) and will survive the transfer and
assignment of the Originator Transferred Property transferred by such Originator
to the Depositor under this Agreement and by the Depositor to the Issuer under
the Transfer and Servicing Agreement and the pledge of the Originator
Transferred Property by the Issuer to the Indenture Trustee under the Indenture,
and may not be waived by the Depositor.
 
(a)      Valid Assignment.  This Agreement evidences a valid absolute assignment
of the Originator Transferred Property transferred by such Originator to the
Depositor, enforceable against creditors of, purchasers from and transferees and
absolute assignees of such Originator.
 
(b)      Good Title to Originator Transferred Property.  Immediately prior to
the transfer and absolute assignment by it under this Agreement of any
Originator Transferred Property
 
5

--------------------------------------------------------------------------------



 
transferred by such Originator, it was the owner of, and had good title to, such
Originator Transferred Property, free and clear of any Lien, other than
Permitted Liens.
 
(c)      Security Interest in Originator Transferred Property.
 
(i)      The Depositor will have, immediately following completion of the
transfer and absolute assignment pursuant to this Agreement, a valid and
continuing ownership interest, which is a first priority perfected security
interest (as such term is used in Article 9 of the applicable UCC) enforceable
as such against creditors of and lenders to it, in the Originator Transferred
Property transferred by such Originator free and clear of any Lien, other than
Permitted Liens.
 
(ii)      Other than pursuant to this Agreement, it has not pledged, assigned,
transferred or granted a security interest in, or otherwise conveyed, any of the
Originator Transferred Property. It has not authorized the filing of and is not
aware of any financing statements against it that include a description of
collateral covering any Originator Transferred Property transferred by it under
this Agreement other than any financing statement filed in connection with this
Agreement or any other Transaction Document.
 
(iii)      It has caused as of the Closing Date, and will cause as of each
Acquisition Date, the delivery to the Administrator and the Depositor in proper
form for filing, and has caused the filing of (or will cause the filing of
within ten (10) days following the Closing Date or the related Acquisition Date,
as applicable), in each case, all appropriate financing statements and financing
statement amendments in the proper filing office in the appropriate
jurisdictions under the applicable Law in order to perfect and maintain
perfected the conveyance of the Originator Transferred Property transferred by
such Originator.
 
(d)      No Adverse Selection. None of the Administrator, such Originator or any
of their respective Affiliates has selected any Receivables to be transferred
and assigned to the Depositor on the Closing Date or the applicable Acquisition
Date through a process that is intended to be adverse to the Depositor or the
Depositor’s assignees.
 
(e)      Schedule of Receivables.  The Schedule of Receivables contains an
accurate and complete list of unique asset identifying information for the
Receivables transferred by such Originator.
 
(f)      Underwriting Procedures.  The Receivables were originated in accordance
with all applicable requirements of the Underwriting Procedures of the
applicable Originator in all material respects.
 
(g)      Accounts.  Each Receivable is (A) if the Receivable is not secured by
the related Device, an “account” or “payment intangible,” or (B) if the
Receivable is secured by the related Device, “chattel paper,” in each case,
within the meaning of the applicable UCC.
 
(h)      No Defenses.  There is no right of rescission, setoff, counterclaim or
defense asserted or threatened against any of the Receivables, including by
reason of the Marketing
 
6

--------------------------------------------------------------------------------



 
Agent’s failure to make, or to cause the related Originator to make, any Upgrade
Payments related to an Upgrade Offer.
 
Section 3.3.      Originator Representations and Warranties About Each
Receivable.  Each Originator severally represents and warrants that each
Receivable transferred and absolutely assigned by such Originator to the
Depositor under this Agreement is an Eligible Receivable (the “Eligibility
Representation”).  Such representation and warranty is made as of the Closing
Date (for the Initial Receivables) and each Acquisition Date (for the related
Additional Receivables) or other dates stated and will survive the transfer and
absolute assignment of the Receivables transferred by such Originator to the
Depositor under this Agreement and by the Depositor to the Issuer under the
Transfer and Servicing Agreement and the pledge of such Receivables by the
Issuer to the Indenture Trustee under the Indenture.  Any inaccuracy in the
Eligibility Representation will be deemed not to constitute a breach of the
Eligibility Representation if such inaccuracy does not affect the ability of the
Issuer to receive and retain payment in full on such Receivable on the terms and
conditions and within the timeframe set forth in the underlying device payment
plan agreement.  A Receivable will be an Eligible Receivable if:
 
(a)      as of the related Cutoff Date, the Obligor on the account for such
Receivable had a billing address in the United States or in a territory of the
United States;
 
(b)      as of the related Cutoff Date, the remaining term of the Receivable is
less than or equal to 24 months;
 
(c)      the Receivable did not contain a contractual right to an upgrade of the
Device related to such device payment plan agreement, at the time such
Receivable was originated;
 
(d)      the origination date of the Receivable was at least fifteen (15) days
prior to the related Cutoff Date;
 
(e)      as of the related Cutoff Date, as indicated on the records of the
Originator or one of its Affiliates, the Obligor on the account for such
Receivable maintains service with Verizon Wireless;
 
(f)      under the Receivable, there is no prepayment penalty;
 
(g)      as of the related Cutoff Date, as indicated on the records of the
Originator or one of its Affiliates, the Receivable is not associated with the
account of a business customer or government customer;
 
(h)      as of the related Cutoff Date, the Obligor on the account for such
Receivable is not indicated to be subject to a current bankruptcy proceeding on
the records of the related Originator or one of its Affiliates, acting as its
agent;
 
(i)      as of the related Cutoff Date, the Receivable is not a Receivable that
is part of an account (A) on which any amount is 31 days or more Delinquent by
the Obligor or (B) that is in “suspend” or “disconnect” status (including as a
result of the application of the Servicemembers Civil Relief Act, as amended) in
accordance with the Servicing Procedures;
 
7

--------------------------------------------------------------------------------



 
(j)      the Receivable is denominated and payable only in U.S. dollars;
 
(k)      the Obligor under such Receivable is required to make payments no less
frequently than monthly under the related device payment plan agreement;
 
(l)      as of the related Cutoff Date, the outstanding balance of the
Receivable does not exceed $2,000;
 
(m)      as of the related Cutoff Date, either (i) at least one (1) monthly
payment made by the Obligor under the related device payment plan agreement has
been received with respect to the related Receivable or (ii) the related Obligor
has at least one (1) year of Customer Tenure with Verizon Wireless;
 
(n)      the Receivable was originated in, and is subject to the Laws of, a
jurisdiction which permits the transfer and assignment of the Receivable, and
the terms of the Receivable do not contain a requirement that the related
Obligor consent to the transfer or assignment of the rights to payment of the
related Originator under such Receivable;
 
(o)      at the time of origination, the Receivable complied in all material
respects with any requirements of Law applicable thereto;
 
(p)      the Receivable constitutes the legal and binding obligation of the
related Obligor enforceable against such Obligor in accordance with its terms
(except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or similar Laws relating to and limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or in law)); and
 
(q)      as of the related Cutoff Date, neither the Originator’s receivables
systems nor the Receivable File indicates that the Receivable was satisfied or
rescinded.
 
Section 3.4.      Originator Reacquisition of Receivables for Breach of
Representations.
 
(a)      Investigation of Breach.  If a Responsible Person of an Originator
receives written notice from the Depositor, the Servicer, the Administrator or
the Indenture Trustee that the Eligibility Representation was breached when
made, then, in each case, such Originator will investigate the Receivable to
confirm the breach and determine if the breach has a material adverse effect on
the Issuer.  Such Originator will have the option to cure such breach.  For the
avoidance of doubt, the Indenture Trustee shall have no obligation to give the
notice set forth in the first sentence of this Section unless a Responsible
Person of the Indenture Trustee has actual knowledge of such breach or has
received written notice identifying the specific Receivable or Receivables for
which the Eligibility Representation was breached.  None of the Depositor, the
Servicer, the Owner Trustee, the Indenture Trustee, the Parent Support Provider,
the Marketing Agent or the Administrator will have an obligation to investigate
whether a breach of the Eligibility Representation has occurred or whether any
Receivable is required to be reacquired under this Section 3.4.  In addition,
with respect to 60-Day Delinquent Receivables subject to an Asset
Representations Review, the related Originator will have the sole ability to
determine if there was non-compliance with the Eligibility Representation made
by it with respect to those
 
8

--------------------------------------------------------------------------------



 
60-Day Delinquent Receivables that constitutes a breach, and whether to
reacquire or acquire, as applicable, those Receivables from the Issuer.
 
(b)      Reacquisition of Receivables; Payment of Acquisition Amount.  If an
Originator chooses to cure a breach of the Eligibility Representation that has a
material adverse effect on the Issuer, such breach must be cured by such
Originator by the end of the second month following the month the Responsible
Person of such Originator received written notice of the breach as set forth
above.  If such breach (i) is not cured and (ii) had a material adverse effect
on the Issuer, then such Originator must reacquire any such Receivable
transferred by it to the Depositor for which the Eligibility Representation was
breached.  Each Originator will reacquire the Receivables transferred by it to
the Depositor as described in the immediately preceding sentence by paying the
Acquisition Amount for the related Receivables on or before the Business Day
before the Payment Date following the end of the second month referenced in the
foregoing sentence (or, with satisfaction of the Rating Agency Condition, on
such Payment Date).
 
(c)      Transfer and Assignment of Reacquired Receivable.  When an Originator’s
payment of the Acquisition Amount for its Receivables becomes included in
Available Funds for a Payment Date, the Issuer will be deemed to have
transferred and absolutely assigned to such Originator, effective as of the last
day of the Collection Period before the related Collection Period, all of the
Issuer’s right, title and interest in such Receivables and all security and
documents relating to such Receivables.  The transfer and absolute assignment
will not require any action by the Depositor or the Issuer and will be without
recourse, representation or warranty by the Depositor or the Issuer, except that
such Receivables are free of any Liens, other than Permitted Liens.  After the
transfer and absolute assignment, the Servicer will mark its receivables systems
to indicate that the receivables are no longer Receivables and may take any
action necessary or advisable to transfer and absolutely assign the Acquired
Receivables, free from any Lien of the Depositor, the Issuer or the Indenture
Trustee.
 
(d)      Reacquisition Sole Remedy.  The sole remedy against any Originator for
a breach of an Originator’s Eligibility Representation is to require such
Originator to reacquire the related Receivables under this Section 3.4.  The
Depositor will enforce each Originator’s reacquisition obligation under this
Section 3.4.  For the avoidance of doubt, nothing contained in this Section
3.4(d) shall limit any remedy of the Issuer against the Parent Support Provider
contained in the Parent Support Agreement.
 
(e)      Dispute Resolution.  Each Originator agrees to be bound by the dispute
resolution provisions in Section 11.2 of the Transfer and Servicing Agreement as
if they were part of this Agreement.
 
Section 3.5.      Depositor’s Representations and Warranties.  The Depositor
represents and warrants to each Originator as of the Closing Date and each
Acquisition Date:
 
(a)          Organization and Good Standing. The Depositor is a validly existing
limited liability company in good standing under the laws of the State of
Delaware and has full power and authority to own its properties and conduct its
business as presently owned or conducted, and
 
9

--------------------------------------------------------------------------------



 
to execute, deliver and perform its obligations under this Agreement and each
other Transaction Document to which it is a party.
 
(b)          Due Qualification. The Depositor is duly qualified to do business,
is in good standing as a foreign limited liability company (or is exempt from
such requirements) and has obtained all necessary licenses and approvals in each
jurisdiction in which the conduct of its business requires such qualification,
licenses or approvals, except where the failure to so qualify or obtain licenses
or approvals would not reasonably be expected to have a Material Adverse Effect.
 
(c)          Due Authorization. The execution, delivery, and performance of this
Agreement and each other Transaction Document to which it is a party, have been
duly authorized by the Depositor by all necessary limited liability company
action on the part of the Depositor.
 
(d)          No Proceedings. There are no actions, suits, investigations or
other proceedings pending, or to its knowledge threatened, against the Depositor
or any of its properties: (i) asserting the invalidity of this Agreement or any
other Transaction Document to which it is a party; (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document to which it is a party; or (iii) seeking any
determination or ruling that might have a Material Adverse Effect on the
performance by the Depositor of its obligations under, or the validity or
enforceability of, this Agreement or any other Transaction Document to which it
is a party.
 
(e)          All Consents. All authorizations, consents, orders or approvals of
or registrations or declarations with any Governmental Authority required to be
obtained, effected or given to it, if any, in connection with the execution and
delivery of this Agreement and each other Transaction Document to which it is a
party and the performance of the transactions contemplated by this Agreement or
any other Transaction Document by the Depositor, in each case, have been duly
obtained, effected or given and are in full force and effect, except for those
which the failure to obtain would not reasonably be expected to have a Material
Adverse Effect.
 
(f)          Binding Obligation. This Agreement and each other Transaction
Document to which it is a party constitutes, when duly executed and delivered by
each other party hereto and thereto, a legal, valid and binding obligation of
the Depositor, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar Laws
affecting creditors’ rights generally or by general principles of equity.
 
(g)          No Conflict. The execution and delivery of this Agreement or any
other Transaction Document to which it is a party by the Depositor, and the
performance by it of the transactions contemplated by the Transaction Documents
and the fulfillment of the terms hereof and thereof applicable to the Depositor,
(i) do not contravene (A) its limited liability company agreement, (B) any
contractual restriction binding on or affecting it or its property or (C) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, except, in each case of (A), (B) or (C), where such contravention
would not reasonably be expected to have a Material Adverse Effect and (ii) do
not result in or require the creation of any adverse claim upon or with respect
to any of its properties.
 
10

--------------------------------------------------------------------------------



 
(h)          No Violation. The execution and delivery of this Agreement by the
Depositor, the performance by the Depositor of the transactions contemplated by
this Agreement or any other Transaction Document to which it is a party and the
fulfillment of the terms hereof and thereof applicable to the Depositor will not
violate any Law applicable to the Depositor, except where such violation would
not reasonably be expected to have a Material Adverse Effect.
 
ARTICLE IV
ORIGINATORS’ AGREEMENTS
 
Section 4.1.      Financing Statements.
 
(a)      Filing of Financing Statements.  The Originators will file, or will
cause to be filed, financing and continuation statements, and amendments to the
statements, in the jurisdictions and with the filing offices necessary to
perfect the Depositor’s interest in the Originator Transferred Property.  The
Originators will promptly deliver, or will cause to be delivered, to the
Depositor file-stamped copies of, or filing receipts for, any financing
statement, continuation statement and amendment to a previously filed financing
statement.
 
(b)      Depositor Authorized to File Financing Statements.  Each Originator
authorizes the Depositor to file financing and continuation statements, and
amendments to the statements, in the jurisdictions and with the filing offices
as the Depositor may determine are necessary or advisable to perfect the
Depositor’s interest in the Originator Transferred Property.  The financing and
continuation statements may describe the Originator Transferred Property as the
Depositor may reasonably determine to perfect the Depositor’s interest in the
Originator Transferred Property.
 
(c)      Relocation of an Originator.  Each Originator will notify the Depositor
at least ten (10) days before a relocation of its chief executive office or
change in its corporate structure, form of organization or jurisdiction of
organization if it could require the filing of a new financing statement or an
amendment to a previously filed financing statement under Section 9-307 of the
UCC.  If required, such Originator will promptly file, or will cause to be
filed, new financing statements or amendments to all previously filed financing
statements.  Each Originator will maintain its chief executive office within the
United States and will maintain its jurisdiction of organization in only one
State.
 
(d)      Change of an Originator’s Name.  Each Originator will notify the
Depositor at least ten (10) days before any change in such Originator’s name
that could make a financing statement filed under this Section 4.1 seriously
misleading under Section 9-506 of the UCC.  If required, such Originator will
promptly file, or will cause to be filed, amendments to all previously filed
financing statements.
 
Section 4.2.      No Transfer or Lien by an Originator.  Except for the transfer
and absolute assignment under this Agreement, no Originator will transfer or
absolutely assign any Originator Transferred Property transferred and absolutely
assigned by it under this Agreement to another Person or Grant or allow a Lien,
other than a Permitted Lien, on an interest in any such Originator Transferred
Property.  Each Originator will defend the Depositor’s interest in the
 
11

--------------------------------------------------------------------------------



 
Originator Transferred Property transferred and absolutely assigned by such
Originator to the Depositor against claims of third parties claiming through
such Originator.
 
Section 4.3.      Expenses.  Each Originator will pay all expenses, to the
extent attributable to such Originator, to perform its obligations under this
Agreement and the Depositor’s reasonable expenses to perfect the Depositor’s
interest in the Originator Transferred Property transferred by such Originator
to the Depositor and to enforce such Originator’s obligations under this
Agreement.
 
Section 4.4.      Originator’s Receivables Systems.  Each Originator will mark
its receivables systems to indicate that any Receivable absolutely assigned by
such Originator to the Depositor is owned by the Depositor or its assignee on
the Closing Date or the related Acquisition Date, as applicable, and will not
change the indication until the Receivable has been paid in full by the Obligor,
reacquired by such Originator, acquired by the Servicer or the Marketing Agent
or sold to a third party, as applicable, under a Transaction Document.
 
Section 4.5.      Review of Originator’s Records.  Each Originator will maintain
records and documents relating to the origination and underwriting of the
Receivables according to its customary business practices.  Upon reasonable
request not more than once during any calendar year, and with reasonable notice,
each Originator will give the Depositor (or its representative) access to the
records and documents to conduct a review of such Originator’s performance under
this Agreement and the Eligibility Representations made by such Originator about
the Receivables absolutely assigned by such Originator to the Depositor.  Any
access or review will be conducted at an Originator’s offices during its normal
business hours at a time reasonably convenient to such Originator and in a
manner that will minimize disruption to its business operations.  Any access or
review will be subject to such Originator’s security, confidentiality and
privacy policies and any regulatory, legal or data protection policies.
 
Section 4.6.      Retention Requirements.  Each Originator:
 
(a)          shall collectively with the other Originators, as originators,
retain a material net economic interest in the Receivables (the “EU Retained
Interest”) of not less than five (5) percent of the aggregate nominal value of
the Receivables in the form specified in paragraph 1(d) of Article 405 of EU
Regulation 575/2013, paragraph (1)(d) of Article 51 of the EU Regulation
231/2013 and paragraph 2(d) of Article 254 of EU Regulation 2015/35, in each
case, as they apply as of the Closing Date (that is, retention of the first loss
tranche and, if necessary, other tranches having the same or a more severe risk
profile than those transferred or sold to investors and not maturing any earlier
than those transferred or sold to investors, so that the retention equals in
total no less than five (5) percent of the nominal value of the securitised
exposures) by holding Certificates with a notional amount that corresponds to
not less than five (5) percent of the aggregate nominal value of the Receivables
(or such lower amount, including zero (0) percent, if such lower amount is
required or permitted under the EU Retention Rules at such time as a result of
amendment, repeal or otherwise);
 
12

--------------------------------------------------------------------------------



 
(b)          shall not, and shall procure that its Affiliates do not, sell,
hedge or otherwise mitigate its credit risk under or associated with the EU
Retained Interest by it or the Receivables, except to the extent permitted in
accordance with the EU Retention Rules as applicable as of the Closing Date or
thereafter;
 
(c)          shall (i) take such further action, and (ii) provide such
information in the possession of such Originator to the extent the same is not
subject to a duty of confidentiality, in each case, (A) as may reasonably be
required to satisfy the EU Retention Rules as they apply as of the Closing Date
and, in the case of the requirement specified in sub-paragraph (ii), as they
apply following the Closing Date, and (B) at the cost and expense of the party
seeking such further action, information or agreements;
 
(d)          shall confirm or shall cause Cellco to confirm on its behalf in
writing its continuing compliance with the undertakings set out in paragraphs
(a) and (b) above to the Issuer, the Servicer, the Owner Trustee and the
Administrator, (i) on a monthly basis and (ii) at any time upon the notification
by the Administrator to the Originators (a) that the Administrator has
determined that the performance of the Notes or the risk characteristics of the
Notes or of the Receivables has materially changed or (b) following a breach of
the obligations included herein; and
 
(e)          shall promptly notify the Issuer, the Servicer, the Owner Trustee
and the Administrator in writing if for any reason: (i) it has ceased to hold
the EU Retained Interest in accordance with paragraph (a) above; (ii) it has
failed to comply with the undertakings set out in paragraphs (b) and (c) above
in any way; or (iii) any of the representations of such Originator with respect
to the EU Retention Rules contained herein fail to be true on any date.
 
Section 4.7.      Regulation RR Risk Retention.  Each Originator agrees that it
(i) shall collectively with the other Originators, retain, directly or through
their nominee, the Residual Interest on the Closing Date and (ii) shall not
sell, transfer, finance or hedge the Residual Interest except as permitted by
the U.S. Credit Risk Retention Rules.
 
ARTICLE V
OTHER AGREEMENTS
 
Section 5.1.      No Petition.  Each Originator agrees that, before the date
that is one year and one day (or, if longer, any applicable preference period)
after the payment in full of (a) all securities issued by the Depositor or by a
trust for which the Depositor was a depositor or (b) the Notes, it will not
start or pursue against, or join any other Person in starting or pursuing
against, (i) the Depositor or (ii) the Issuer, respectively, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any bankruptcy or similar Law.  This Section 5.1 will survive
the termination of this Agreement.
 
Section 5.2.      Limited Recourse.  Each Originator agrees that any claim that
it may seek to enforce against the Depositor under this Agreement is limited to
the Originator Transferred
 
13

--------------------------------------------------------------------------------



 
Property transferred by such Originator only and is not a claim against the
Depositor’s assets as a whole or against assets other than such Originator
Transferred Property.
 
Section 5.3.      Termination.  This Agreement will terminate when the Issuer is
terminated under the Trust Agreement.
 
Section 5.4.      Merger, Consolidation, Succession or Assignment.  Any Person
(a) into which an Originator is merged or consolidated, (b) resulting from a
merger or consolidation to which an Originator is a party, (c) succeeding to an
Originator’s business or (d) that is an Affiliate of an Originator to whom such
Originator has assigned this Agreement, will be the successor to such Originator
under this Agreement.  Within fifteen (15) Business Days after the merger,
consolidation, succession or assignment, such Person will (i) execute an
agreement to assume such Originator’s obligations under this Agreement and each
Transaction Document to which such Originator is a party (unless the assumption
happens by operation of law), (ii) deliver to the Issuer, the Owner Trustee and
the Indenture Trustee an Officer’s Certificate and an Opinion of Counsel each
stating that the merger, consolidation, succession or assignment and the
assumption agreement comply with this Section 5.4 and (iii) notify the Rating
Agencies of the merger, consolidation, succession or assignment.
 
ARTICLE VI
MISCELLANEOUS
 
Section 6.1.      Amendments.
 
(a)      Amendments to Clarify and Correct Errors and Defects.  The parties may
amend this Agreement to clarify an ambiguity, correct an error or correct or
supplement any term of this Agreement that may be defective or inconsistent with
the other terms of this Agreement, in each case, without the consent of the
Noteholders, the Certificateholders or any other Person.  The parties may amend
any term or provision of this Agreement from time to time for the purpose of
conforming the terms of this Agreement to the description thereof in the
Prospectus, without the consent of Noteholders, the Certificateholders or any
other Person.
 
(b)      Other Amendments.  Other than as set forth in Section 6.1(c), the
parties may amend this Agreement to add any provisions to, or change in any
manner or eliminate any provisions of, this Agreement or for the purpose of
modifying in any manner the rights of the Noteholders under this Agreement, with
the consent of the Certificateholders, if either (x) the Issuer or the
Administrator delivers an Officer’s Certificate to the Indenture Trustee and the
Owner Trustee stating that the amendment will not have a material adverse effect
on the Noteholders or (y) the Rating Agency Condition is satisfied with respect
to such amendment.
 
(c)      Amendments Requiring Consent of Noteholders and Certificateholders.
 
(i)      This Agreement may also be amended from time to time by the parties
hereto, with prior written notice to the Rating Agencies and the Indenture
Trustee and, (x) if the interests of the Noteholders are materially and
adversely affected, with the consent of the Noteholders of the Notes evidencing
at least a majority of the Note Balance of the Controlling Class of Notes and
(y) if the interests of the Certificateholders are materially and adversely
affected, with the consent of the Certificateholders evidencing a majority
 
14

--------------------------------------------------------------------------------



 
of the Percentage Interest, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders or Certificateholders
under this Agreement.
 
      (ii)      No amendment to this Agreement may, without the consent of all
adversely affected Noteholders or Certificateholders, as applicable, (i) change
the applicable Final Maturity Date on a Note or change the principal amount of
or interest rate or Make-Whole Payment on a Note or (ii) modify the percentage
of the Note Balance of the Notes or the Controlling Class required for any
action.
 
It shall not be necessary for the consent of the Certificateholders, the
Noteholders or the Indenture Trustee pursuant to this Section to approve the
particular form of any proposed amendment or consent, but it shall be sufficient
if such consent shall approve the substance thereof.  For the avoidance of
doubt, any Noteholder consenting to any amendment shall be deemed to agree that
such amendment does not have a material adverse effect on such Noteholder.  The
manner of obtaining such consents (and any other consents of Certificateholders
provided for in this Agreement or in any other Transaction Document) and of
evidencing the authorization of the execution thereof by the Certificateholders
shall be subject to such reasonable requirements as the Owner Trustee may
prescribe.
 
(d)      Indenture Trustee Consent.  The consent of the Indenture Trustee will
be required for any amendment pursuant to Sections 6.1(b) or (c) that has a
material adverse effect on the rights, obligations, immunities or indemnities of
the Indenture Trustee.
 
(e)      Notice of Amendments.  Promptly after the execution of an amendment,
the Depositor will deliver, or will cause the Administrator to deliver, a copy
of the amendment to the Indenture Trustee and the Rating Agencies, and the
Indenture Trustee will notify the Noteholders of the substance of the amendment.
 
Section 6.2.      Benefit of Agreement; Third-Party Beneficiaries.  This
Agreement is for the benefit of and will be binding on the parties and their
permitted successors and assigns.  The Issuer and the Indenture Trustee, for the
benefit of the Secured Parties, will be third-party beneficiaries of this
Agreement and may enforce this Agreement against each Originator.  No other
Person will have any right or obligation under this Agreement.
 
Section 6.3.      Notices.
 
(a)      Notices to Parties.  All notices, requests, directions, consents,
waivers or other communications to or from the parties must be in writing and
will be considered received by the recipient:
 
(i)      for personally delivered, express or certified mail or courier, when
received;
 
(ii)      for a fax, when receipt is confirmed by telephone, reply email or
reply fax from the recipient;
 
15

--------------------------------------------------------------------------------



 
(iii)      for an email, when receipt is confirmed by telephone or reply email
from the recipient; and
 
(iv)      for an electronic posting to a password-protected website to which the
recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has been made.
 
(b)      Notice Addresses.  A notice, request, direction, consent, waiver or
other communication must be addressed to the recipient at its address stated in
Schedule B to the Transfer and Servicing Agreement or in Schedule B to this
Agreement, which address the party may change at any time by notifying the other
party.
 
Section 6.4.      GOVERNING LAW.  THIS AGREEMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
 
Section 6.5.      Submission to Jurisdiction.  Each party submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York, New
York for legal proceedings relating to this Agreement.  Each party irrevocably
waives, to the fullest extent permitted by Law, any objection that it may now or
in the future have to the venue of a proceeding brought in such a court and any
claim that the proceeding was brought in an inconvenient forum.
 
Section 6.6.      WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY MATTER ARISING THEREUNDER WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.
 
Section 6.7.      No Waiver; Remedies.  No party’s failure or delay in
exercising a power, right or remedy under this Agreement will operate as a
waiver.  No single or partial exercise of a power, right or remedy will preclude
any other or further exercise of the power, right or remedy or the exercise of
any other power, right or remedy.  The powers, rights and remedies under this
Agreement are in addition to any powers, rights and remedies under Law.
 
Section 6.8.      Severability.  If a part of this Agreement is held invalid,
illegal or unenforceable, then it will be deemed severable from the remaining
Agreement and will not affect the validity, legality or enforceability of the
remaining Agreement.
 
Section 6.9.      Headings.  The headings in this Agreement are included for
convenience and will not affect the meaning or interpretation of this Agreement.
 
Section 6.10.      Counterparts.  This Agreement may be executed in multiple
counterparts. Each counterpart will be an original and all counterparts will
together be one document.
 
16

--------------------------------------------------------------------------------



 
Section 6.11.      Additional Originators.  The Originators may request that one
or more Persons that is a direct or indirect subsidiary of Verizon from time to
time join this Agreement as an additional Originator (each, an “Additional
Originator”) by delivering to the Depositor:
 
(i)      an executed Originator Joinder Agreement substantially in the form of
Exhibit B hereto;
 
(ii)      a certificate of the Secretary or Assistant Secretary of such
Additional Originator certifying (i) the resolutions of its governing body
approving each Transaction Document to which it is a party, (ii) the name,
signature, and authority of each officer who executes on its behalf a
Transaction Document, (iii) its organizational documents certified by the
Secretary of State or other appropriate official of its jurisdiction of
organization, and (iv) a good standing certificate for such Additional
Originator issued by the Secretary of State of the jurisdiction of its
organization (or such other evidence of good standing as the Depositor may agree
to accept);
 
(iii)      a certificate of an authorized officer of such Additional Originator
to the effect that (i) the representations and warranties contained in the
Transaction Documents to which it is a party (as from time to time amended,
supplemented or modified) are true and correct; (ii) it is in compliance in all
material respects with its covenants and agreements contained in this Agreement
and the other Transaction Documents to which it is a party; and (iii) this
Agreement and the other Transaction Documents to which it is a party have been
duly authorized, executed and delivered by it pursuant to its limited liability
company, corporate or partnership powers, as applicable, and assuming such
Transaction Documents have been duly executed by each other party thereto, such
agreements constitute its legal, valid and binding obligation enforceable
against it in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar Laws
affecting creditors’ rights generally or by general principles of equity;
 
(iv)      all instruments and other documents (including UCC-1 financing
statements) required, to perfect the Depositor’s first priority ownership
interest in the Receivables transferred by such Additional Originator and
Collections with respect thereto contemplated by this Agreement in all
appropriate jurisdictions;
 
(v)      UCC search reports with respect to the Additional Originator from the
office of the Secretary of State of the proper jurisdiction;
 
(vi)      UCC-3 termination statements, duly authorized for filing, with respect
to any UCC-1 financing statement which covers any Receivable transferred by such
Additional Originator to the Depositor or Collections with respect thereto
(other than UCC-1 financing statements filed in connection with this Agreement);
 
(vii)      opinions of counsel to such Additional Originator covering: (A)
formation and existence, (B) due authorization, execution, delivery and
enforceability of the Originator Joinder Agreement and any other agreement to
which such Additional
 
17

--------------------------------------------------------------------------------



 
Originator is a party, (C) any legal or governmental proceedings, (D) no
conflicts with material agreements or organizational documents, (E) no consents
or authorizations, (F) UCC creation and perfection and (G) true sale and
non-consolidation;
 
(viii)      a certificate of such Additional Originator which certifies the
name, title and signature of each of the officers of such Additional Originator
who is authorized to submit requests on behalf of such Additional Originator;
and
 
(ix)      to the extent such Additional Originator is not a party to the
Marketing Agent Agency Agreement, an executed Originator Joinder Agreement with
respect to the Marketing Agent Agency Agreement, substantially in the form of
Exhibit B to the Marketing Agent Agency Agreement.
 
Upon acceptance by the Depositor of a duly executed and delivered Originator
Joinder Agreement by such Additional Originator and the satisfaction of the
other conditions set forth in this Section 6.11, such Additional Originator
shall become party to, and have the rights and obligations of an Originator
under this Agreement, and shall be bound by all the provisions hereof.
 
[Remainder of Page Left Blank]
 
 
 
 
 
 
 
 
 
 
 
18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized officer as of the date and year first above
written.
 
Cellco Partnership d/b/a Verizon Wireless,
as an Originator
Alltel Communications, LLC d/b/a Verizon Wireless,
as an Originator
 
 
Los Angeles SMSA Limited Partnership, a California Limited Partnership d/b/a
Verizon Wireless,
By: AirTouch Cellular Inc., its General Partner, as an Originator
 
Chicago SMSA Limited Partnership d/b/a Verizon Wireless,
By: Cellco Partnership d/b/a Verizon Wireless, its General Partner,
as an Originator
 
New York SMSA Limited Partnership d/b/a Verizon Wireless,
By: Cellco Partnership d/b/a Verizon Wireless, its General Partner,
as an Originator
 
GTE Mobilnet of South Texas Limited Partnership d/b/a Verizon Wireless,
By: San Antonio MTA, L.P., its General Partner
By: Verizon Wireless Texas, LLC, its General Partner,
as an Originator
 
   
GTE Mobilnet of California Limited Partnership d/b/a Verizon Wireless,
By: Cellco Partnership d/b/a Verizon Wireless, its General Partner,
as an Originator
 
Sacramento-Valley Limited Partnership d/b/a Verizon Wireless,
By: AirTouch Cellular Inc., its General Partner, as an Originator
   
Verizon Wireless of the East LP d/b/a Verizon Wireless,
By: Cellco Partnership d/b/a Verizon Wireless, its General Partner,
as an Originator
 
GTE Mobilnet of Indiana Limited Partnership d/b/a Verizon Wireless,
By: GTE Wireless of the Midwest Incorporated, its General Partner,
as an Originator
 
   
Seattle SMSA Limited Partnership d/b/a Verizon Wireless,
By: Cellco Partnership d/b/a Verizon Wireless, its General Partner,
as an Originator
 
Pittsburgh SMSA Limited Partnership d/b/a Verizon Wireless,
By: Cellco Partnership d/b/a Verizon Wireless, its General Partner,
as an Originator
 
   
CommNet Cellular Inc. d/b/a Verizon Wireless,
as an Originator
 
Fresno MSA Limited Partnership d/b/a Verizon Wireless,
By: Cellco Partnership d/b/a Verizon Wireless, its General Partner,
as an Originator
 
 
 
 

 

--------------------------------------------------------------------------------

 
 
 

 
Gold Creek Cellular of Montana Limited Partnership d/b/a Verizon Wireless,
By: CommNet Cellular Inc., its General Partner,
as an Originator
 
Bell Atlantic Mobile Systems of Allentown, Inc. d/b/a Verizon Wireless,
as an Originator
   
ALLTEL Communications of North Carolina Limited Partnership d/b/a Verizon
Wireless,
By: Alltel Communications, LLC, its General Partner,
as an Originator
 
Verizon Wireless (VAW) LLC d/b/a Verizon Wireless,
as an Originator
   
Omaha Cellular Telephone Company d/b/a Verizon Wireless,
By: Verizon Wireless (VAW) LLC, its Managing General Partner,
as an Originator
 
Verizon Wireless Tennessee Partnership d/b/a Verizon Wireless,
By: Cellco Partnership d/b/a Verizon Wireless, its General Partner,
as an Originator
   
New Par d/b/a Verizon Wireless,
By: Verizon Wireless (VAW) LLC, its Managing General Partner,
as an Originator
 
Verizon Wireless Personal Communications LP d/b/a Verizon Wireless,
as an Originator
   
Illinois SMSA Limited Partnership d/b/a Verizon Wireless,
By: Cellco Partnership d/b/a Verizon Wireless, its General Partner,
as an Originator
 
San Antonio MTA, L.P. d/b/a Verizon Wireless,
By: Verizon Wireless Texas, LLC, its General Partner, as an Originator
 
   
Dallas MTA, L.P. d/b/a Verizon Wireless,
By: Verizon Wireless Texas, LLC, its General Partner,
as an Originator
 
ALLTEL Communications Southwest Holdings, Inc. d/b/a Verizon Wireless,
as an Originator
   
Rural Cellular Corporation d/b/a Verizon Wireless,
as an Originator
 
Alltel Communications Wireless, Inc. d/b/a Verizon Wireless,
as an Originator
 
   
Alltel Communications of Nebraska LLC d/b/a Verizon Wireless,
By: Alltel Communications, LLC, its Sole Member,
as an Originator
 
 
Jackson Cellular Telephone Co., Inc. d/b/a Verizon Wireless,
as an Originator
 

--------------------------------------------------------------------------------

 
 
 

 
Alltel Communications Wireless of Louisiana, Inc. d/b/a Verizon Wireless,
as an Originator
Southwestco Wireless, Inc. d/b/a Verizon Wireless,
as an Originator
 





By:   _______________________________
        Kee Chan Sin


As Vice President and Assistant Treasurer of
Cellco Partnership d/b/a Verizon Wireless
As Vice President and Assistant Treasurer of
Alltel Communications, LLC
 
As Vice President and Assistant Treasurer of
AirTouch Cellular Inc. acting on behalf of Los Angeles SMSA Limited Partnership,
a California Limited Partnership
 
As Vice President and Assistant Treasurer of
Cellco Partnership d/b/a Verizon Wireless acting on behalf of Chicago SMSA
Limited Partnership
As Vice President and Assistant Treasurer of
Cellco Partnership d/b/a Verizon Wireless acting on behalf of New York SMSA
Limited Partnership
 
As Vice President and Assistant Treasurer of
Verizon Wireless Texas, LLC acting on behalf of San Antonio MTA, L.P. acting on
behalf of GTE Mobilnet of South Texas Limited Partnership
 
 
As Vice President and Assistant Treasurer of
Cellco Partnership d/b/a Verizon Wireless acting on behalf of GTE Mobilnet of
California Limited Partnership
 
As Vice President and Assistant Treasurer of
AirTouch Cellular Inc. acting on behalf of Sacramento-Valley Limited Partnership
 
 
As Vice President and Assistant Treasurer of
Cellco Partnership d/b/a Verizon Wireless acting on behalf of Verizon Wireless
of the East LP
 
As Vice President and Assistant Treasurer of
GTE Wireless of the Midwest Incorporated acting on behalf of GTE Mobilnet of
Indiana Limited Partnership
 
 
As Vice President and Assistant Treasurer of
Cellco Partnership d/b/a Verizon Wireless acting on behalf of Seattle SMSA
Limited Partnership
 
As Vice President and Assistant Treasurer of
Cellco Partnership d/b/a Verizon Wireless acting on behalf of Pittsburgh SMSA
Limited Partnership
 
 
As Vice President and Assistant Treasurer of
CommNet Cellular Inc.
As Vice President and Assistant Treasurer of
Cellco Partnership d/b/a Verizon Wireless acting on behalf of Fresno MSA Limited
Partnership
 
 
As Vice President and Assistant Treasurer of
CommNet Cellular Inc. acting on behalf of Gold Creek Cellular of Montana Limited
Partnership
 
As Vice President and Assistant Treasurer of Bell Atlantic Mobile Systems of
Allentown, Inc.
 
 

--------------------------------------------------------------------------------

 
 
As Vice President and Assistant Treasurer of
Alltel Communications, LLC acting on behalf of ALLTEL Communications of North
Carolina Limited Partnership
 
As Vice President and Assistant Treasurer of
Verizon Wireless (VAW) LLC
 
 
As Vice President and Assistant Treasurer of
Verizon Wireless (VAW) LLC acting on behalf of Omaha Cellular Telephone Company
As Vice President and Assistant Treasurer of
Cellco Partnership d/b/a Verizon Wireless acting on behalf of Verizon Wireless
Tennessee Partnership
 
 
As Vice President and Assistant Treasurer of
Verizon Wireless (VAW) LLC acting on behalf of New Par
 
As Vice President and Assistant Treasurer of
Verizon Wireless Personal Communications LP
 
As Vice President and Assistant Treasurer of
Cellco Partnership d/b/a Verizon Wireless acting on behalf of Illinois SMSA
Limited Partnership
 
As Vice President and Assistant Treasurer of
Verizon Wireless Texas, LLC acting on behalf of San Antonio MTA, L.P.
 
 
 
As Vice President and Assistant Treasurer of
Verizon Wireless Texas, LLC acting on behalf of Dallas MTA, L.P.
As Vice President and Assistant Treasurer of
ALLTEL Communications Southwest Holdings, Inc.
 
 
As Vice President and Assistant Treasurer of
Rural Cellular Corporation
 
As Vice President and Assistant Treasurer of
Alltel Communications Wireless, Inc.
 
As Vice President and Assistant Treasurer of
Alltel Communications, LLC acting on behalf of Alltel Communications of Nebraska
LLC
 
As Vice President and Assistant Treasurer of
Jackson Cellular Telephone Co., Inc.
 
 
As Vice President and Assistant Treasurer of
Alltel Communications Wireless of Louisiana, Inc.
 
As Vice President and Assistant Treasurer of Southwestco Wireless, Inc.
 
       









 

--------------------------------------------------------------------------------



 


VERIZON ABS LLC,
as Depositor




By:______________________________
      Name:
      Title:

 

--------------------------------------------------------------------------------

Schedule A




Schedule of Receivables


Delivered Electronically to Depositor at Closing
 
SA-1

--------------------------------------------------------------------------------

Schedule B




List of Originators

Legal Name
Chief Executive Office
Jurisdiction
of Organization
 
Cellco Partnership
One Verizon Way
Basking Ridge, NJ 07920
Delaware
Alltel Communications, LLC
One Verizon Way
Basking Ridge, NJ 07920
Delaware
Los Angeles SMSA Limited Partnership, a California Limited Partnership
One Verizon Way
Basking Ridge, NJ 07920
California
New York SMSA Limited Partnership
One Verizon Way
Basking Ridge, NJ 07920
New York
Chicago SMSA Limited Partnership
One Verizon Way
Basking Ridge, NJ 07920
Illinois
GTE Mobilnet of California Limited Partnership
One Verizon Way
Basking Ridge, NJ 07920
California
GTE Mobilnet of South Texas Limited Partnership
One Verizon Way
Basking Ridge, NJ 07920
Delaware
Verizon Wireless of the East LP
One Verizon Way
Basking Ridge, NJ 07920
Delaware
Sacramento-Valley Limited Partnership
One Verizon Way
Basking Ridge, NJ 07920
California
Seattle SMSA Limited Partnership
One Verizon Way
Basking Ridge, NJ 07920
Delaware
GTE Mobilnet of Indiana Limited Partnership
One Verizon Way
Basking Ridge, NJ 07920
Indiana
Pittsburgh SMSA Limited Partnership
One Verizon Way
Basking Ridge, NJ 07920
Delaware
CommNet Cellular Inc.
One Verizon Way
Basking Ridge, NJ 07920
Colorado
Gold Creek Cellular of Montana Limited Partnership
One Verizon Way
Basking Ridge, NJ 07920
Colorado
Fresno MSA Limited Partnership
One Verizon Way
Basking Ridge, NJ 07920
California
ALLTEL Communications of North Carolina Limited Partnership
One Verizon Way
Basking Ridge, NJ 07920
North Carolina
Omaha Cellular Telephone Company
One Verizon Way
Basking Ridge, NJ 07920
Nebraska
Verizon Wireless (VAW) LLC
 
One Verizon Way
Basking Ridge, NJ 07920
Delaware
New Par
 
One Verizon Way
Basking Ridge, NJ 07920
Delaware
Verizon Wireless Tennessee Partnership
 
One Verizon Way
Basking Ridge, NJ 07920
Delaware
Illinois SMSA Limited Partnership
 
One Verizon Way
Basking Ridge, NJ 07920
Illinois
Verizon Wireless Personal Communications LP
One Verizon Way
Basking Ridge, NJ 07920
Delaware

 
SB-1

--------------------------------------------------------------------------------

Legal Name
Chief Executive Office
Jurisdiction
of Organization

Dallas MTA, L.P.
 
One Verizon Way
Basking Ridge, NJ 07920
Delaware
San Antonio MTA, L.P.
 
One Verizon Way
Basking Ridge, NJ 07920
Delaware
Rural Cellular Corporation
 
One Verizon Way
Basking Ridge, NJ 07920
Minnesota
ALLTEL Communications Southwest Holdings, Inc.
One Verizon Way
Basking Ridge, NJ 07920
Delaware
Alltel Communications of Nebraska LLC
 
One Verizon Way
Basking Ridge, NJ 07920
Nebraska
Alltel Communications Wireless, Inc.
 
One Verizon Way
Basking Ridge, NJ 07920
Louisiana
Alltel Communications Wireless of Louisiana, Inc.
One Verizon Way
Basking Ridge, NJ 07920
Louisiana
Jackson Cellular Telephone Co., Inc.
 
One Verizon Way
Basking Ridge, NJ 07920
Delaware
Bell Atlantic Mobile Systems of Allentown, Inc.
One Verizon Way
Basking Ridge, NJ 07920
Delaware
Southwestco Wireless, Inc.
 
One Verizon Way
Basking Ridge, NJ 07920
Delaware



 




SB-2

--------------------------------------------------------------------------------

Exhibit A
 




Form of Transfer Notice
 
U.S. Bank National Association,
as Indenture Trustee and Note Paying Agent
190 South LaSalle Street
Chicago, IL 60603
MK-IL-SL7C
Attn: Global Structured Finance / VZOT 2018-A


Verizon ABS LLC
1 Verizon Way
Basking Ridge, NJ 07920
Attn: Treasurer


Verizon Owner Trust 2018-A
c/o Wilmington Trust, National Association
Rodney Square North, 1100 North Market Street
Wilmington DE 19890-1600
Attn: Corporate Trust Administration


Transfer Notice: Verizon Owner Trust 2018-A
 
Ladies and Gentlemen:
 
Under (i) Section 2.1(d) of the Originator Receivables Transfer Agreement, dated
as of October 10, 2018 (the “Originator Transfer Agreement”), between the
various Originators party thereto from time to time and Verizon ABS LLC, as
Depositor, and (ii) Section 2.1(d) of the Master Trust Receivables Transfer
Agreement, dated as of October 10, 2018 (the “Master Trust Transfer Agreement”
and, together with the Originator Transfer Agreement, the “Transfer
Agreements”), among the Master Trust, Cellco Partnership d/b/a Verizon Wireless
(“Cellco”), as Servicer, and Verizon ABS LLC, as Depositor, we notify the
Indenture Trustee, the Depositor and the Issuer that (x) under the Transfer
Agreements, the Master Trust and each of the Originators listed on Schedule I
will transfer to the Depositor the Additional Receivables listed on the Schedule
of Receivables delivered in an electronic file with this Transfer Notice for
[(i)] an aggregate Additional Receivables Cash Transfer Amount for such
Additional Receivables of $[] (the “Current Additional Receivables Cash Transfer
Amount”) on [], 20[_] (the “Acquisition Date”), which Current Additional
Receivables Cash Transfer Amount will be allocated between the Master Trust and
the applicable Originators as set forth in the immediately following paragraph
[and (ii) an increase in the value of the Class A Certificate [of $[____]] and
(y) under the Transfer and Servicing Agreement, dated as of October 10, 2018,
among Verizon Owner Trust 2018-A, as Issuer, Verizon ABS LLC, as Depositor, and
Cellco, as Servicer, Marketing Agent and Custodian (the “Transfer and Servicing
Agreement”), the Depositor will transfer to the Issuer the Additional
Receivables listed on the Schedule of
 
EA-1

--------------------------------------------------------------------------------



 
Receivables delivered in an electronic file with this Transfer Notice for the
Additional Receivables Transfer Amount for such Additional Receivables in the
form of [(i)] the Current Additional Receivables Cash Transfer Amount on the
Acquisition Date [and (ii) an increase in the Class B Certificate Principal
Balance of $[____]].  Capitalized terms used but not defined herein are defined
in Appendix A to the Transfer and Servicing Agreement.
 
The Indenture Trustee or Note Paying Agent is directed to withdraw from the
Acquisition Account on the Acquisition Date the Current Additional Receivables
Cash Transfer Amount set forth in the immediately preceding paragraph and
deliver that amount to the Depositor who shall deliver $[_________] to the
Master Trust and $[_______] to the applicable Originators.  The Issuer, the
Depositor, the Master Trust and each Originator listed on Schedule I hereto each
represents and warrants to each of the others that the Additional Receivables
Transfer Amount set forth in the immediately preceding paragraph is equal to the
fair market value of the Additional Receivables and either the other Originator
Transferred Property transferred to the Depositor by such Originator, the Master
Trust Transferred Property transferred to the Depositor by the Master Trust or
the Depositor Transferred Property transferred to the Issuer by the Depositor,
as applicable.
 
[Remainder of Page Left Blank]
 
SB-4

--------------------------------------------------------------------------------



 
Very truly yours,


CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS,
          as Administrator






By                                                            
Name:
Title:
 

--------------------------------------------------------------------------------

Schedule I to Exhibit A
 




List of Originators
 
 

--------------------------------------------------------------------------------

Schedule II to Exhibit A
 




Schedule of Receivables
 


Delivered Electronically to Depositor on the Acquisition Date
 
 

--------------------------------------------------------------------------------

Exhibit B
 
FORM OF ORIGINATOR JOINDER AGREEMENT
 
THIS ORIGINATOR JOINDER AGREEMENT, dated as of _____________, 20___ (this
“Agreement”) is executed by _________, a ______________ organized under the laws
of _______________ (the “Additional Originator”), with its principal place of
business located at _______________________________.
 
BACKGROUND:
 
1.          The various originators from time to time party thereto, as
Originators and Verizon ABS LLC, as Depositor, are parties to that certain
Originator Receivables Transfer Agreement, dated as of October 10, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Originator Receivables Transfer Agreement”).
 
2.          The Additional Originator desires to become an Originator pursuant
to Section 6.11 of the Originator Receivables Transfer Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Originator hereby agrees as follows:
 
SECTION 1.          Definitions.  Capitalized terms used in this Agreement and
not otherwise defined herein or in the Originator Receivables Transfer Agreement
are defined in Appendix A to the Transfer and Servicing Agreement, dated as of
October 10, 2018, among Verizon Owner Trust 2018-A, as Issuer, Verizon ABS LLC,
as Depositor, and Cellco Partnership d/b/a Verizon Wireless, as Servicer,
Marketing Agent and Custodian.  Appendix A also contains usage rules that apply
to this Agreement.  Appendix A is incorporated by reference into this Agreement.
 
SECTION 2.          Transaction Documents.  The Additional Originator hereby
agrees that it shall be bound by all of the terms, conditions and provisions of,
and shall be deemed to be a party to (as if it were an original signatory to),
the Originator Receivables Transfer Agreement and each of the other relevant
Transaction Documents.  From and after the later of the date hereof and the date
that the Additional Originator has complied with all of the requirements of
Section 6.11 of the Originator Receivables Transfer Agreement, the Additional
Originator shall be an Originator for all purposes of the Originator Receivables
Transfer Agreement and all other Transaction Documents.  The Additional
Originator hereby acknowledges that it has received copies of the Originator
Receivables Transfer Agreement and each of the other Transaction Documents.
 
SECTION 3.          Further Assurances.  The Additional Originator agrees and
acknowledges that at any time and from time to time upon the written request of
the Depositor, it will execute and deliver such further documents and do such
further acts and things as the Depositor may reasonably request in order to
effect the purposes of this Agreement.
 
SECTION 4.          Representations and Warranties of the Additional
Originator.  The Additional Originator hereby makes all of the representations
and warranties set forth in Sections
 
EB-1

--------------------------------------------------------------------------------



 
3.1, 3.2 and 3.3 of the Originator Receivables Transfer Agreement as of the date
hereof (unless such representations or warranties expressly relate to an earlier
date, in which case as of such earlier date), as if such representations and
warranties were fully set forth herein.  The Additional Originator hereby
represents and warrants that all information on Schedule A hereto is true and
complete in all respects as of the date hereof.
 
SECTION 5.          GOVERNING LAW.  THIS AGREEMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
 
SECTION 6.          WAIVER OF TRIAL BY JURY.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY MATTER ARISING THEREUNDER WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE.
 
SECTION 7.          Miscellaneous.  This Agreement is executed by the Additional
Originator for the benefit of the Depositor and its assigns, and each of the
foregoing parties may rely hereon.  This Agreement shall be binding upon, and
shall inure to the benefit of, the Additional Originator and its successors and
permitted assigns.  Each of the parties hereto hereby agrees that no party
hereto shall be deemed to be the drafter of this Agreement.  This Agreement may
be executed by different parties on any number of counterparts, each of which
constitute an original and all of which, taken together, constitute one and the
same agreement.
 
[Signature Pages Follow]
 
EB-2

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.
 
[NAME OF ADDITIONAL ORIGINATOR]




By:  ______________________________
Name:  ____________________________          
Title:  _____________________________        






VERIZON ABS LLC,
          as Depositor






By _______________________________         
Name:
Title:
EB-3

--------------------------------------------------------------------------------

SCHEDULE A TO EXHIBIT B


ADDRESS AND NAME OF ADDITIONAL ORIGINATOR
 
Legal Name
 
Chief Executive Office
Jurisdiction
of Organization
 
     




* A location where substantially all records may be accessed.
 
 


 